     Case 3:19-cv-00029 Document 101 Filed 09/11/20 Page 1 of 1 PageID #: 1178




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


MARY DURSTEIN,

                             Plaintiff,

v.                                                 CIVIL ACTION NO. 3:19-0029

TODD ALEXANDER,
BOARD OF EDUCATION, CABELL COUNTY SCHOOLS, and
STATE SUPERINTENDENT OF SCHOOLS, West Virginia Dept.
of Education,

                             Defendants.


                                           ORDER


        Pending is Defendant West Virginia State Superintendent of School’s unopposed Motion

to Adopt Revised Stipulated Schedule Re: Plaintiff’s Supplemental Complaint (ECF No. 95). ECF

No. 100. The Court GRANTS the Motion. The State Superintendent’s Motion to Dismiss is now

due on or before September 21, 2020; Plaintiff’s response thereto shall be filed on or before

October 13, 2020; the State Superintendent’s reply shall be filed on or before October 23, 2020.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                            ENTER:         September 11, 2020




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE
